Citation Nr: 0737523	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  92-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for residuals, 
post-operative traumatic arthritis, left knee, limitation of 
extension, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1965 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1988 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which confirmed and continued a 30 percent rating 
for residuals, post-operative traumatic arthritis, left knee.  
The veteran testified before the undersigned at the RO in 
December 1996.  The transcript is included in the record.  
The Board remanded this matter three times, most recently in 
February 2004.    

In a June 2002 rating decision, the RO assigned a separate 10 
percent evaluation under Diagnostic Code 5261 for limitation 
of motion of the left knee due to traumatic arthritis, 
effective March 29, 1995.  A February 2007 rating decision 
assigned a 40 percent evaluation for residuals, post-
operative traumatic arthritis, left knee, effective May 6, 
2002 (apparently combining the separate 10 and 30 percent 
ratings).  The 40 percent rating was assigned under 
Diagnostic Codes 5259 and 5257, and indicated that the 
evaluation was based upon limitation of extension due to 
traumatic arthritis (Diagnostic Code 5261).  

In May 2007, the veteran submitted a private medical record 
dated in April 2007 without waiving initial consideration of 
this evidence by the RO.  The Board finds no prejudice in 
adjudication this appeal without such waiver as the April 
2007 private medical record is not pertinent to the current 
appeal, and remanding the claim for a fourth time is not 
necessary.  

This claim was also developed on the matter of service 
connection for a left ankle disability, which was granted 
following the most recent Board remand and is no longer in 
appellate status.   



FINDINGS OF FACT

1.  For the period prior to March 29, 1995, the veteran's 
service-connected residuals, post-operative traumatic 
arthritis, left knee, was manifested by no more than severe 
subluxation or lateral instability or extension limited to 20 
degrees.  

2.  For the period from March 29, 1995 to March 17, 2005, the 
veteran's service-connected residuals, post-operative 
traumatic arthritis, left knee, was manifested by no more 
than extension limited to 30 degrees and no instability.   

3.  For the period from March 17, 2005, the veteran's 
service-connected residuals, post-operative traumatic 
arthritis, left knee, have been manifested by limitation of 
flexion equivalent to 45 degrees and limitation of extension 
equivalent to 30 degrees, with no instability. 


CONCLUSIONS OF LAW

1.  For the period prior to March 29, 1995, the criteria for 
a disability rating in excess of 30 percent for residuals, 
post-operative traumatic arthritis, left knee, based upon 
recurrent subluxation or lateral instability, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 
(1994).

2.  For the period from March 29, 1995 to March 17, 2005, the 
criteria for ratings in excess of separate 10 and 30 percent 
evaluations (or a single 40 percent rating) for residuals, 
post-operative traumatic arthritis, left knee, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 
(1995).

3.  For the period from March 17, 2005, the criteria for a 
disability rating in excess of 40 percent for residuals, 
post-operative traumatic arthritis, left knee, based upon 
limitation of extension, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2007).

4.  For the period from March 17, 2005, the criteria for a 
separate 10 percent rating for residuals, post-operative 
traumatic arthritis, left knee, based upon limitation of 
flexion, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.25, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for an increase rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c)(2007).  All pertinent records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

To the extent the Board is denying a portion of the increased 
rating claim, no effective date will be assigned, so there 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, to the extent the Board is awarding a separate 
evaluation for limitation of flexion of the left knee, the 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the effective 
date element when effectuating the award.  Therefore, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-
97 (July 1, 1997).  VA General Counsel has also held that 
separate ratings may be assigned under Diagnostic Codes 5260 
and 5261 for disability of the same joint.  VAOPGCPREC 9-2005 
(September 17, 2005).

Under Diagnostic Code 5257, a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.    

As noted above, arthritis of the left knee is established by 
x-ray evidence.  Traumatic arthritis substantiated by x-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  According to Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent). See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

VA standards describe normal range of motion of the knee as 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2007).

By way of history, the veteran injured his left knee in 
service playing football.  He was subsequently treated 
numerous times, was placed on temporary restricted duty and 
eventually permanently restricted duty.  Following separation 
from service, the veteran was evaluated by a VA physician in 
January 1972.  The physician noted subjective complaints of 
weakness, swelling, and pain.  Full range of motion was 
indicated; however, the physician identified a grating over 
the lateral aspect of the knee at the end of extension, 
stating "it felt as though many loose bodies were rubbing 
together."  The diagnosis was status postoperative 
arthrotomy of the left knee.  X-ray findings showed 
degenerative changes of the knee.  The RO granted service 
connection for status postoperative arthrotomy of left knee, 
and assigned a 10 percent evaluation under Diagnostic Code 
5259.  

An August 1974 VA examination report showed extreme 
tenderness over the medial aspect of the knee and a loose 
body was felt to slip under the patella.  Flexion was limited 
to 80 degrees.  The supra-patellar fossae were filled out and 
the left side was 1/2 inch larger than the right.  Hypertrophic 
changes were noted adjacent to this, at the intercondyloid 
eminences and in the intercondyloid fossa. Based upon the 
above findings, the RO, in a September 1974 rating decision, 
increased the evaluation from 10 to 30 percent and re-
assigned the evaluation under Diagnostic Codes 5259-5257.  

In an October 1976 rating decision, the veteran was assigned 
a temporary 100 percent evaluated from June 24, 1976 to 
October 31, 1976 based upon surgery.  38 C.F.R. § 4.29. 
Thereafter, a 30 percent evaluation was continued under 
Diagnostic Codes 5259-5257.  In an April 1985 rating 
decision, the veteran was again assigned a temporary 100 
percent evaluation from January 15, 1985 to March 31, 1985 
based upon surgery.  Id.  Thereafter, a 30 percent evaluation 
was continued; however, under Diagnostic Codes 5010-5257.  

The current appeal arises from a claim for increase 
disability rating received in August 1987.  The veteran's 
claim was denied in an August 1988 rating decision.  The 
August 1988 rating decision reflected that the veteran was 
evaluated under Diagnostic Codes 5010 and 5257.  

In a June 2002 rating decision, the RO assigned a separate 10 
percent evaluation under Diagnostic Code 5261 for limitation 
of motion of the left knee due to traumatic arthritis, 
effective March 29, 1995.  The February 2007 rating decision 
assigned a 40 percent evaluation for residuals, post-
operative traumatic arthritis, left knee, effective May 6, 
2002.  The 40 percent rating was assigned under Diagnostic 
Codes 5259 and 5257, and indicated that the increased 
evaluation was based upon limitation of extension due to 
traumatic arthritis.  

The veteran's 30 percent rating at the time of the August 
1988 rating decision was evaluated both under Diagnostic 
Codes 5257 and 5010; however, the prior rating decisions and 
supporting evidence summarized above suggests that the 30 
percent rating assigned was based upon severe recurrent 
subluxation or lateral instability under Diagnostic Code 
5257.  The August 1988 rating decision found no basis for 
warranting a rating based on limitation of motion.  

Pertinent medical evidence shows limitation of extension and 
flexion on range of motion testing.  A November 1986 private 
medical record noted limitation of extension of 20 degrees 
and flexion to approximately 100 degrees.  That examination 
noted that ligament stability was good.  A June 1987 VA 
medical record noted loss of extension of 25 degrees.  The 
knee ligaments were intact.  A February 1988 VA examination 
report showed range of motion from 0 to 90 degrees with pain 
at 90 degrees.  The cruciate ligaments were very lax, though 
lateral and medial ligaments were intact.  A November 1989 
private medical record noted limitation of extension to 15 
degrees and flexion to 90 degrees.  

A March 1995 VA examination report noted 0 to 120 degrees of 
left knee motion, with pain.  The examination reflected 
moderate left knee laxity.  A February 1998 private medical 
record noted limitation of 10 degrees extension and 80 
degrees flexion.  A May 2002 private medical records revealed 
limitation of extension to 30 degrees and flexion to 80 
degrees.  The left knee was stable.  A June 2002 private 
medical record noted limitation of extension to 15 degrees 
and flexion to 105 degrees.  There was no obvious joint 
laxity.  A December 2002 private medical record revealed 
limitation to extension to 40 degrees and flexion to 90 
degrees.  There was no knee instability.  A reevaluation 
performed that same month noted limitation of extension to 20 
degrees and flexion to 80 degrees.  A January 2003 VA medical 
record noted flexion limited to 35 degrees.  There was no 
laxity exhibited.  A March 2005 VA examination report noted 
limitation of extension to 20 degrees and flexion to 90 
degrees with pain through all range of motion of the left 
knee.  Tests for instability, including McMurray and Drawer 
signs, were negative for abnormality.  A July 2005 VA 
addendum report from the March 2005 VA physician clarified 
that there was an additional 10 degree loss of extension and 
45 degrees loss of flexion with repetitive use and flare up 
of pain with weight bearing activity.  There was moderate 
excess fatigability and weakened movement, but no 
incoordination.  Pain had the primary functional impact on 
his left knee.   

A 30 percent rating is the highest rating available under 
Diagnostic Code 5257 during the entire appeal period.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the August 
1988 rating action based the evaluation on subluxation and 
instability, the Board will consider whether a higher or even 
separate rating is warranted based on the evidence of record.  

Prior to March 29, 1995, the veteran's service-connected 
residuals, post-operative traumatic arthritis, left knee, was 
manifested by no more than severe subluxation or lateral 
instability or extension limited to 20 degrees.  While VA 
examination in February 1988 revealed severe laxity of the 
cruciate ligaments, motion of the knee was quite good and not 
limited to a compensable degree.  The remaining medical 
reports from that period noted no instability in the left 
knee.  The limitation of flexion was mild and certainly not 
to a compensable degree.  The limitation of extension ranged 
from 0 to 25, but only one finding was greater than 20, and 
there was no suggestion of greater limitation of function due 
to pain or abnormality.  Therefore, a rating higher than 30 
percent prior to March 29, 2005 is not warranted.  

For the period from March 29, 1995 to March 17, 2005, the 
veteran's service-connected residuals, post-operative 
traumatic arthritis, left knee, was manifested by no more 
than extension limited to 30 degrees and no instability.  
While the veteran was assigned separate 30 and 10 evaluations 
for limitation of function of the left knee during this 
period (or a single 40 percent rating), the only mention of 
laxity or subluxation of the left knee was on the March 1995 
VA examination.  That same report noted fine range of motion 
testing, with no signs of deformity or other indicia of 
additional limitation of function.  Limitation of extension 
ranged from 0 to 30 degrees and at no time did the veteran 
exhibit limitation of flexion to a compensable degree.   
Considering the overall medical evidence during this period, 
a higher evaluation for left knee disability is not 
warranted.  

For the period from March 17, 2005, the veteran's service-
connected residuals, post-operative traumatic arthritis, left 
knee, have been manifested by limitation of flexion 
equivalent to 45 degrees and limitation of extension 
equivalent to 30 degrees, with no instability.  While the 
March 2005 VA examination report noted extension to 20 
degrees and flexion to 90 degrees, the July 2005 addendum 
clarified that there was an additional 10 degrees loss of 
extension and 45 degrees loss of flexion with repetitive use 
and flare up of pain with weight bearing activity.  Stability 
was good, but there was moderate excess fatigability and 
weakened movement and pain had the primary functional impact 
on his left knee.  Resolving all doubt in the veteran's 
favor, the criteria for a 40 percent rating for limitation of 
extension and a separate 10 percent rating for limitation of 
flexion are warranted.  

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's service-connected residuals, post-
operative traumatic arthritis, left knee.  In that regard, 
the Board does not find that record reflects that the 
veteran's disabilities on appeal has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned ratings), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  No periods of extensive hospitalization due to 
service-connected disability were noted in the record, or 
otherwise claimed by the veteran.  Marked interference with 
employment related to his residuals, post-operative traumatic 
arthritis, left knee is noted in the record, particularly in 
the March 2005 VA examination report.  However, the severity 
of his disability is contemplated in the currently assigned 
ratings.  In light of the foregoing, the Board finds that it 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

For the period prior to March 29, 1995, a rating in excess of 
30 percent for residuals, post-operative traumatic arthritis, 
left knee, based upon recurrent subluxation or lateral 
instability, is denied.

For the period from March 29, 1995 to March 17, 2005, ratings 
in excess of separate 10 and 30 percent evaluations (or a 
single 40 percent rating) for residuals, post-operative 
traumatic arthritis, left knee, are denied.

For the period from March 17, 2005, a disability rating in 
excess of 40 percent for residuals, post-operative traumatic 
arthritis, left knee, based upon limitation of extension, is 
denied.  

For the period from March 17, 2005, a separate 10 percent 
rating for residuals, post-operative traumatic arthritis, 
left knee, based upon limitation of flexion, is allowed, 
subject to the regulations governing the award of monetary 
benefits.  


  
____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


